UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1134


DEREK N. JARVIS,

                    Plaintiff - Appellant,

             v.

SHELL SERVICE CENTER; OLD TOWNE CIRCLE, LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-01289-AJT-MSN)


Submitted: September 22, 2020                               Decided: September 24, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek N. Jarvis, Appellant Pro Se. James Thomas Bacon, ALLRED, BACON,
HALFHILL & YOUNG, PC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derek N. Jarvis appeals the district court’s order denying as moot his motion to

strike the Defendant’s motion to dismiss Jarvis’ civil rights complaint. We have reviewed

the record and find no reversible error. Jarvis v. Shell Serv. Ctr., No. 1:18-cv-01289-AJT-

MSN (E.D. Va. Jan. 27, 2020). We deny Defendant’s motion to dismiss the appeal as

untimely and Jarvis’ motion for a default judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2